Electronically Filed
                                                                Supreme Court
                                                                SCWC-30148
                                                                18-JUL-2011
                                                                12:25 PM



                               NO. SCWC-30148


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee


                                      vs.


           ROBIN R. GRANT, Petitioner/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CASE NOS. 1DTC-07-088262, 1DTC-07-062536,

                  1DTC-08-009885, & 1DTC-08-038684)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)


            The Application for Writ of Certiorari filed on


June 13, 2011 by Petitioner/Defendant-Appellant Robin R. Grant is


hereby rejected.


            DATED:   Honolulu, Hawai'i, July 18, 2011.

                                       FOR THE COURT:


                                       /s/ Simeon R. Acoba, Jr. 


                                       Associate Justice


Walter J. Rodby for

petitioner/defendant­
appellant, on the application.



      1

            Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.